Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
Disentimos de la opinión que hoy emite la mayoría de este Tribunal por entender que el Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito) erró al avalar la utilización por el Tribunal de Primera Instancia del mecanismo procesal de la sentencia sumaria para resolver este caso.
Después de analizar ponderadamente la totalidad de los documentos sometidos por las partes junto con sus respec-tivas solicitudes de sentencia sumaria, así como la de-manda jurada, somos de la opinión de que del testamento en controversia no emana claramente la última voluntad del señor Phillip Licari. Por ello entendemos era necesario que el foro de instancia celebrara una vista evidenciaría para dilucidar esta crucial cuestión mixta de hecho y de derecho.
*474p-H
Los hechos procesales del caso son relativamente sencillos. El 13 de noviembre de 1995, las Sras. Marianne Antoinette Licari y Josephine Crocifissa Licari, sobrinas del causante Phillip Licari (en adelante las sobrinas), pre-sentaron ante el tribunal de instancia una demanda ju-rada contra la Sra. Flora Dorna González, ex esposa del referido causante. La demanda impugnaba la validez del testamento otorgado por el señor Licari, en el cual se de-signaba a la señora Dorna González como su única y universal heredera. Solicitaron, además, que se les declarase a ellas como únicas y universales herederas.
La demandada señora Dorna González compareció re-presentada por su sobrino y tutor, el Sr. José Manuel Náter Dorna, ya que había sido declarada judicialmente incapaz debido al avanzado estado de deterioro mental causado por su padecimiento de la enfermedad de alzheimer. Luego de que las partes realizaran un descubrimiento de prueba, la demandada Dorna González presentó una moción de sen-tencia sumaria acompañada de varios documentos.
Las sobrinas demandantes se opusieron y solicitaron a su vez que se dictara sentencia sumaria a su favor. Acom-pañaron con la moción veinticinco (25) documentos en apoyo a sus contenciones. Argumentaron, entre otras co-sas, que el testador tácitamente condicionó el llamamiento de la señora Dorna González al hecho de que ésta conti-nuara siendo su esposa, y que tal intención se desprende del lenguaje del testamento. Alegaron que el causante su-jetó la designación de “su esposa, doña Flora Dorna” a una condición resolutoria, la cual se cumplió una vez se divor-ciaron resultando el testamento inejecutable o ineficaz, (1)
*475El tribunal de instancia dictó sentencia sumaria a favor de la señora Dorna González, declarando válido el testamento. Cabe destacar que, en sus determinaciones de hecho, dicho foro no hizo alusión a la voluntad del causante. Trató la controversia en torno a la intención real del testador como una cuestión estrictamente de derecho. Tras un brevísimo análisis del testamento, resolvió que:
1. resultaba “imposible ” concluir que del texto del tes-tamento surja condición alguna;
2. la última voluntad del señor Licari fue instituir como única y universal heredera a la señora Doma Gonzá-lez, y
3. el testamento del señor Licari era claro sin que en el hubiesen áreas dudosas.

El tribunal no hizo mención alguna ni analizó los otros documentos que fueron sometidos por las partes con sus respectivas mociones. Tampoco hizo referencia a los hechos no controvertidos que aparecen en la demanda jurada.

Inconformes, las sobrinas demandantes presentaron primero una solicitud de reconsideración, y luego una mo-ción en apoyo a ella. En éstas, además de reafirmar su petición de que se dictase sentencia sumaria a su favor, solicitaron, en la alternativa, que se señalara una vista para presentar prueba extrínseca sobre la voluntad real del causante al testar. El tribunal de instancia denegó am-bas mociones.
Insatisfechas con esta determinación, las sobrinas de-mandantes apelaron ante el Tribunal de Circuito. Solicita-ron la revocación de la sentencia sumaria dictada y que se dictara sentencia sumaria a su favor. En la alternativa pi-dieron que se devolviera el caso al foro instancia para la celebración de la vista evidenciaría sobre la intención del *476causante al testar. Argumentaron que dicha vista serviría para dilucidar si la voluntad del causante al otorgar testa-mento fue sujetar la institución de la señora Dorna Gonzá-lez como heredera a la condición de que continuara siendo su esposa. El Tribunal de Circuito rechazó tanto el plan-teamiento sustantivo como el procesal. Concluyó que “[e]n el caso de autos surge claramente del testamento la volun-tad del Sr. Licari”.(2) El foro apelativo tampoco analizó los múltiples documentos que obran en autos, ni parece haberle dado peso a los hechos que surgen de la demanda jurada.
Descontentas con esta decisión, las sobrinas acudieron ante nos. La mayoría de este Tribunal hoy confirma la sen-tencia del Tribunal de Circuito. Por las razones que a con-tinuación expresamos, disentimos.
H-1 i — 1
La moción de sentencia sumaria es un mecanismo me-diante el cual se le solicita al tribunal que dicte sentencia a base de los documentos que se acompañan con dicha mo-ción y a los que obran en autos. Procede este tipo de sen-tencia únicamente cuando no existan hechos materiales en controversia. En otras palabras, el tribunal sólo debe dic-tar sentencia de forma sumaria en casos claros, cuando tenga ante sí la verdad sobre todos los hechos pertinentes y determine que resulta innecesaria una vista evidenciaría. Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997); Mercado Vega v. U.P.R., 128 D.P.R. 273, 281 (1991); Nassar Rizek v. Hernández, 123 D.P.R. 360, 378 (1989); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986).
Una vez presentada la moción de sentencia sumaria, la parte contraria puede defenderse de varias maneras. Puede someter contradocumentos que controviertan algún *477hecho material. Puede argüir que, como cuestión de dere-cho, procede que se dicte sentencia sumaria a su favor. Regla 36.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III.’ También puede alegar que no procede que se dicte senten-cia sumaria por no haberse avalado mediante documentos admisibles en evidencia todos los hechos materiales nece-sarios para resolver la controversia. Finalmente, puede aducir que, por su naturaleza, no es un caso que deba re-solverse por sentencia sumaria. Los documentos que se to-man en consideración son sólo aquellos que son admisibles en evidencia, ya que la moción y los documentos están sus-tituyendo la vista evidenciaría. Regla 36.5 de Procedi-miento Civil, supra.
Al considerar una moción de sentencia sumaria el tribunal no dirime credibilidad. Roth v. Lugo, 87 D.P.R. 386, 394 (1963). Por el contrario, tiene que presumir como ciertos todos los hechos materiales no controvertidos que surjan de documentos admisibles en evidencia que acompañen la moción o su oposición y los que obran en autos. Una vez se controvierte algún hecho material con contradocumentos, el tribunal viene obligado a denegar la moción y dirimir el conflicto en vista evidenciaría. En otras palabras, cuando existe una disputa “bona fide” de hechos entre las partes no procede dictar una sentencia sumaria. Valcourt Questell v. Tribunal Superior, 89 D.P.R. 827, 832 (1964); Roth v. Lugo, supra.
El mecanismo procesal de la sentencia sumaria es dis-crecional que sólo debe concederse cuando la evidencia do-cumental presentada sea suficiente y de ésta se desprenda con claridad que la vista evidenciaría es innecesaria. El promovente tiene que, además, establecer su derecho con entera claridad y debe demostrar que la otra parte no tiene derecho a reclamar bajo cualquier circunstancia que re-sulte discernible de las alegaciones que no hayan sido refu-tadas por la evidencia presentada. Ríos v. Cidra Mfg. Oper. of P.R., Inc., 145 D.P.R. 746 (1998).
*478La sentencia sumaria debe dictarse a favor de la parte a la cual le asista el derecho, independientemente de quien la haya solicitado. Sobre el particular, la Regla 36.3 de Pro-cedimiento Civil, supra, señala, en lo pertinente, que “[d]icha sentencia podrá dictarse a favor o en contra de cualquier parte en el pleito”.
En suma, la solicitud de sentencia sumaria se concederá exclusivamente en aquellos casos en los que los hechos car-dinales sean incuestionables y la controversia se reduzca a una estrictamente de Derecho. A tenor con esta normativa hemos identificado cierto tipo de casos en los cuales, de ordinario, no debe dictarse sentencia de forma sumaria. Estos incluyen los pleitos que involucran determinaciones de negligencia, Lasanta Piñero v. Petto, Inc., 100 D.P.R. 694, 698 (1972); Vda. de Viera v. Tribunal Superior, 93 D.P.R. 503, 508 (1966), los que entrañan dirimir el estado mental de una persona o una cuestión subjetiva y aquellos en los cuales la determinación de credibilidad juegue un rol importante. Recientemente, en Audiovisual Lang. v. Sist. Est. Natal Hnos., supra, pág. 577, reiteramos que.
“hay litigios y controversias que por la naturaleza de los mis-mos no hacen deseable o aconsejable el resolverlos mediante una sentencia sumariamente dictada, porque difícilmente en tales casos el Tribunal puede reunir ante sí toda la verdad de los hechos a través de [documentos]. Soto v. Hotel Caribe Hilton, supra, pág. 301, citando a García López v. Méndez García, 88 D.P.R. 363, 380 (1963).” [Así ocurre con controversias cen-tradas en] elementos subjetivos ....
El caso de autos se centra precisamente sobre el estado mental del causante, o sea, su intención al momento de testar. Es en torno a este hecho de tipo subjetivo que gira la controversia. La duda que surge de un minucioso análi-sis del testamento y demás documentos admisibles en evi-dencia presentados y que obran en autos, no debió diri-mirse por el mecanismo de sentencia sumaria.
*479rH f — I HH
A continuación haremos una breve síntesis de los he-chos no controvertidos, según éstos surgen de un análisis de la demanda jurada y de los documentos admisibles en evidencia presentados por las partes con sus respectivas mociones.
El 26 de agosto de 1958, Philip F. Licari y la Sra. Flora Dorna González contrajeron matrimonio. El 29 de noviem-bre de 1972, el señor Licari otorgó un testamento abierto ante notario mediante el cual instituyó como heredera universal a la señora Dorna González que, en aquel momento, era su esposa. El señor Licari no tenía ascendiente o des-cendiente alguno. En el testamento hizo constar específica-mente que todos los bienes que poseía eran de índole ga-nancial, e indicó que los bienes legados eran conocidos por su “actual esposa”. Además, expresó que dichos bienes constaban en documentos que se guardaban en la residen-cia de ambos. El señor Licari finalmente hizo constar su deseo de que se evitase la intervención judicial para que sus familiares conservaran entre sí buenas relaciones de amistad y armonía. Al testar, su familia cercana constaba de sus sobrinas y su entonces esposa Dorna González.
Seis (6) años después de otorgarse el testamento, el 17 de abril de 1978, el matrimonio entre el señor Licari y la señora Dorna González quedó disuelto por sentencia de divorcio. Una vez firme la sentencia de divorcio, entró en efecto un acuerdo mediante el cual se liquidó la sociedad de bienes gananciales constituida entre el señor Licari y la señora Dorna González. Transcurridos diecisiete (17) años del divorcio, el 12 de julio de 1995, falleció el señor Licari.
Al momento de su fallecimiento el señor Licari tenía ochenta y ocho (88) años, llevaba diecisiete (17) años de soltero, sus parientes más cercanos eran sus dos (2) sobri-nas y la totalidad de los bienes que poseía eran *480privativos. (3) La señora Dorna González, por su parte, ya había sido declarada judicialmente incapaz debido al avan-zado estado de deterioro mental causado por su padeci-miento de alzheimer.(4)
De los documentos sometidos surge, además, que las so-brinas del señor Licari guardaban una estrecha relación con éste y que él les manifestó en repetidas ocasiones que ellas serían las herederas universales de todos sus bienes y que heredarían todo debido a que eran su única familia y no existía persona alguna que pudiera heredar sus bienes.(5) Además les indicó específicamente “que no tenía otorgado testamento válido alguno”(6) Ellas se ocuparon de su cuido y de pagar los gastos resultantes de su última enfermedad y del posterior funeral.(7)
IV
En este caso, surge como un hecho incontrovertible que el testamento implicado cumplió con todas las formalida-des de ley y nunca fue revocado. La controversia real se reduce precisamente a una cuestión fundamental mixta de hecho y derecho, a saber, la voluntad real del causante al momento de testar. ¿Deseaba el causante que la señora Dorna González heredase la totalidad de su caudal inde-*481pendientemente de que continuara siendo su esposa? o, por el contrario, ¿quiso el señor Licari instituirla como única y universal heredera mientras continuara siendo su esposa y por el hecho de ser los bienes legados gananciales? ¿Estaba sujeto el llamamiento a estas condiciones?
El tribunal de instancia, el Tribunal de Circuito y la mayoría de este Tribunal equivocadamente adoptan la po-sición de que la letra del testamento es clara y que de ésta se desprende que la voluntad del señor Licari fue instituir ,a la señora Dorna González como única heredera de forma incondicional. No podemos estar de acuerdo. El lenguaje utilizado en el testamento se presta a más de una interpretación. Más aún, los hechos avalados por los docu-mentos reflejan que la intención del causante aparenta, prima facie, ser la alegada por las demandantes peticiona-rias, no la que asevera la mayoría. Veamos.
En lo pertinente, el testamento dispone:
... SEGUNDO: Declara el testador que esta casado con doña Flora Dorna y que en dicho matrimonio no ha procreado hijos. Que no tiene descendientes [sic] alguno ni en la actualidad tampoco tiene ascendientes, y hace constar además el testador:
A. Que casó [sic] con su actual esposa doña Flora Dorna el día veintiséis de agosto de mil novecientos cincuenta y ocho y que todos los bienes que posee son de índole ganancial y los mismos son conocidos de su esposa y cuyos bienes aparecen de sus libros de cuenta, escrituras y otros documentos que guardan en su residencia.
TERCERO: Que es su deseo que todo lo que se relacione con sus funerales y el entierro de su cadáver sea dispuesto por su esposa y del modo que ella estime más conveniente.
CUARTO: Por el presente testamento, el testador instituye, nombra y elige como su única y universal heredera, para todos sus bienes, derechos y acciones, después de pagadas y satisfe-chas sus deudas a su esposa, doña Flora Dorna.
QUINTO: Para cumplimentar lo que deja dispuesto el testa-dor, éste nombra como su albacea testamentario a su esposa doña Flora Dorna, con relevo de la necesidad de prestar fianza y concediendo todas las facultades necesarias para que proceda, llegado el momento, a inventariar sus bienes para su liquida-ción, partición, división y adjudicación haciendo y gestionando *482lo necesario hasta dejar terminada su testamentaría y le concede además las siguientes facultades ....
SEXTO: Es el deseo ferviente del testador que se evite la intervención judicial, fuera de las gestiones imprescindibles de índole testamentaria, en lo relacionado con su testamento, todo en ahorro de gastos y para que sus familiares conserven entre sí buenas relaciones de amistad y armonía. (Enfasis suplido.)
Como se puede apreciar, el señor Licari en todo mo-mento califica a la señora Dorna González como su esposa. En ninguna parte del testamento la llama exclusivamente por su nombre, es más, en algunas cláusulas se refiere a ella meramente como “su esposa”, sin mención de su nombre. Resulta significativo, también, que. al identificar los bienes que formarían el caudal, el testador expresa que todo lo que posee es ganancial y que éstos son “conocidos de su esposa ”. Además, indica dónde aparecen dichos bienes, esto es, “de sus libros de cuenta, escrituras y otros docu-mentos que guardan en su residencia”, refiriéndose obvia-mente a la residencia conyugal.
La mayoría interpreta la cláusula sexta en apoyo de la incondicionalidad del llamamiento a la señora Dorna González. Nosotros, sin embargo, entendemos ésta refleja todo lo contrario. El hecho de mencionar su deseo de evitar pleitos a sus “familiares” refuerza la interpretación plan-teada por las sobrinas, ya que desde el momento en que la sentencia de divorcio advino a ser final y firme, la señora Dorna González cesó de tener vínculo familiar alguno con el señor Licari. Al morir éste, hacía ya más de diecisiete (17) años que ella había cesado de formar parte de su familia.
El reiterado uso de un lenguaje tan específico en el tes-tamento debió, cuando menos, arrojar dudas sobre la in-tención del testador. Ahora bien, cabe preguntarse, ¿por qué el señor Licari, siendo abogado, no revocó su testa-mento, si todas las circunstancias expresadas en él desapa-recieron tras su divorcio?
La mayoría, el Tribunal de Circuito y el foro de instan-*483cia, al interpretar el testamento, hacen hincapié en el he-cho de que el señor Licari era abogado admitido a ejercer la profesión aquí en Puerto Rico. De este hecho aislado y es-cueto infieren que éste sabía que el mero divorcio no inva-lidaba la institución de herederos que había hecho, ni el testamento previamente otorgado. Para llegar a esta con-clusión, sin embargo, no toman en consideración la decla-ración bajo juramento hecha en la deposición tomada a la sobrina Josephine Crosifissa Licari, en la cual ésta expresa que su tío había estudiado derecho en Estados Unidos. En dicha deposición la sobrina señaló, además, que el cau-sante les había indicado a ella y a su hermana en reitera-das ocasiones que ellas serían las únicas heréderas de to-dos sus bienes, pues no existía persona alguna que pudiera heredarle ya que no tenía testamento vigente alguno.
El hecho de que el señor Licari fuera abogado no ex-cluye, de por sí, la posibilidad de que éste entendiera, tanto al momento de testar, como al hablar posteriormente con sus sobrinas, que no era necesario otorgar un nuevo testa-mento o anular el previamente otorgado para eliminar a la señora Dorna González como su universal heredera. Cier-tamente, resulta factible que el señor Licari instituyera a su entonces esposa, la señora Dorna González, como su heredera universal en el testamento, precisamente por ser ésta su esposa en esos momentos y sólo mientras perma-neciera como tal.
Recordemos que el señor Licari era un abogado estado-unidense, formado en una tradición jurídica donde, como regla general, la validez de las disposiciones testamenta-rias a favor de un cónyuge cesan con el divorcio. Véase el Código Modelo de Derecho Sucesoral de Estados Unidos, Uniform Probate Code Sec. 2-508, 8 U.L.A. 376 (1998). Concordamos en que la formación jurídica del causante re-sulta irrelevante a la hora de precisar las normas de dere-cho aplicables. Sin embargo, la cultura jurídica del cau-sante es un factor importante para determinar lo que *484pensaba al momento de testar y, por lo tanto, cuál fue su intención real. Tomando lo anterior en consideración, re-sulta factible que el testador deseara condicionar su desig-nación a las particulares cualidades que poseían tanto la señora Dorna González como los bienes que formarían el caudal al momento de testar.
Indiscutiblemente, como abogado, el señor Licari debió haber reconocido que la mejor forma de invalidar los efec-tos de un testamento ambiguo como éste, era revocándolo. No obstante, no podemos olvidar que el señor Licari, ade-más de ser abogado, era un ser humano como cualquier otro y que la mayoría de nosotros, abogados o no, tendemos a evitar todo tramite relacionado con nuestra propia muerte. En todo caso, si el causante estaba convencido de que había sujetado la designación de la señora Dorna Gon-zález a una condición resolutoria, y que al divorciarse dicha condición se cumplió, también es obvio que estaba bajo la creencia de que la revocación resultaba técnicamente innecesaria. El cumplimiento de la condición resolutoria dejaba sin efecto la institución de la señora Doma Gonzá-lez como heredera, procediendo entonces la sucesión intes-tada en la cual las únicas herederas eran sus sobrinas.
En el presente caso debe tenerse bien presente que, al resolver una moción de sentencia sumaria, una inferencia no puede prevalecer sobre una declaración jurada no con-trovertida, y que el tribunal no puede dirimir credibilidad. Tiene, por lo tanto, que presumir cierto lo declarado bajo juramento por las sobrinas y entender que el hecho infe-rido, esto es, la intención de instituir a la señora Dorna González como heredera universal de forma incondicional, fue controvertido. De cualquier manera, lo que procedía en el caso de autos era denegar la solicitud de sentencia su-maria y proceder a celebrar una vista evidenciaría.
Determinar la intención del testador es una cuestión mixta de hecho y de derecho; no una pura de derecho como parece entender el tribunal de instancia. Es quizás la cues-*485tión de hecho más importante en un caso como el de autos, en el cual se pretende interpretar un testamento. En cuanto a la función del juzgador de instancia al interpretar testamentos, el Tribunal Supremo de España dictaminó re-cientemente:
... La labor hermenéutica de todo testamento (o de alguna de sus cláusulas) ha de consistir, precisamente, en tratar de cono-cer la verdadera voluntad del testador, la cual, una vez que sea averiguada, ha de prevalecer incluso sobre el tenor literal de las palabras utilizadas en el testamento (o en la cláusula respecti-va), en caso de discrepancia entre aquélla y éstas. (Enfasis en el original suprimido y énfasis suplido.) S. de 18 de julio de 1998, Núm. 6388, 1998 (Vol. IV) Repertorio de Jurisprudencia 9521, 9524.
En la citada sentencia, el Alto Foro español rechazó la interpretación que de un testamento hicieran tanto el Juz-gado de Primera Instancia como la Audiencia Provincial “por conducir la misma a conclusiones ilógicas y, por tanto, contrarias a la verdadera voluntad del testador”. (Énfasis suplido.) Repertorio de Jurisprudencia, supra.
En vista de que existe duda razonable sobre la intención real del señor Licari al otorgar su testamento, erró el foro de instancia al resolver la controversia mediante el meca-nismo de la sentencia sumaria. El foro de instancia debió celebrar vista evidenciaría, en la cual recibiera prueba ex-trínseca para determinar si la voluntad real del causante al momento de otorgar el testamento fue sujetar la desig-nación de la señora Dorna González a una condición reso-lutoria o si, por el contrario, el señor Licari quiso hacer un llamamiento incondicional. También erró el Tribunal de Circuito al confirmar la sentencia de instancia.
Por todo lo antes expuesto, disentimos del curso de ac-ción adoptado por la mayoría. Entendemos que lo que pro-cede es revocar las determinaciones del Tribunal de Cir-cuito y del Tribunal de Primera Instancia y devolver el caso a dicho foro para la celebración de la correspondiente vista evidenciaría.

 En la oposición a la moción de sentencia sumaria, la reconsideración y la posterior moción en apoyo a la reconsideración, las sobrinas demandantes clarifica-ron que no estaban cuestionando la validez del testamento en sí, ni que éste no haya sido revocado. Su contención se reduce a que la señora Dorna González, al divor-ciarse, cumplió con la condición resolutoria establecida en el testamento. Esto inuti-*475lizó la institución de ésta como heredera e hizo el testamento inejecutable, por lo que procedía abrir la sucesión intestada. Como fundamento legal citan el Art. 875(3) del Código Civil, 31 L.P.R.A. see. 2591(3). El citado artículo, en lo pertinente, dispone:
“La sucesión legítima tiene lugar:
“(3) Cuando falta la condición puesta a la institución de heredero ....”


 Véase la Sentencia del Tribunal de Circuito, pág. 10.


 Véase la demanda, la cual fue jurada, la oposición a sentencia sumaria y solicitud para que se dicte sentencia sumaria a favor de las demandantes, así como los documentos que las acompañan.


 La señora Dorna González falleció a principios de octubre de 1998 y fue sustituida en el pleito de autos por su sucesión. Dicha sustitución fue aceptada por este Tribunal el Í2 de marzo de 1999. Resulta irónico que el sobrino de la difunta, el Sr. José Manuel Náter Dorna, quien compareció al inicio de este pleito como su tutor y quien no tenía relación familiar alguna con el señor Licari, será una de las perso-nas que terminará heredándolo, de acuerdo con la decisión de la mayoría.


 Véase la Deposición de Josephine Crocifissa Licari, págs. 27-33. Véanse, además, los documentos mencionados en el escolio 1.


 Véase la alegación Núm. 11 de la demanda jurada y la oposición a solicitud de sentencia sumaria, pág. 9.


 Las sobrinas acompañaban al causante a reuniones, visitas y actividades familiares.